[Cite as Bustillos v. Bell, 2012-Ohio-3320.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




LISA M. BUSTILLOS, ET AL.,

        PLAINTIFFS-APPELLANTS/
        CROSS-APPELLEES,                                   CASE NO. 5-11-44

        v.

MICHELLE BELL, ET AL.,                                     OPINION

        DEFENDANTS-APPELLEES/
        CROSS-APPELLANTS.




                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2009-CV-00226

                                       Judgment Affirmed

                               Date of Decision: July 23, 2012




APPEARANCES:

        John C. Filkins for Appellants/Cross-Appellees

        Robert B. Hollister for Appellees/Cross-Appellants
Case No. 5-11-44


SHAW, P.J.

       {¶1} Plaintiff-appellants/cross-appellees, Lisa Bustillos and Rick Bustillos

(hereinafter, where referred to collectively, “the Bustillos”) appeal the November

1, 2011, judgment of the Hancock County Common Pleas Court awarding them

$630 on their conversion claims against defendant-appellees/cross-appellants,

Michelle Bell and David Bell (hereinafter, where referred to collectively, “the

Bells”). The Bells also appeal the November 1, 2011, judgment denying their

counterclaim for, among other things, lost rent.

       {¶2} The facts relevant to this appeal are as follows. Plaintiff Lisa Bustillos

is the daughter of defendant Michelle Bell. In January of 2005, the Bustillos

began leasing property at 8517 Township Road 237, Findlay, Ohio from the Bells,

with the intention of eventually purchasing the property. In January of 2008, the

Bustillos stopped making payments on the residence. Sometime between January

of 2008 and November of 2008, the Bustillos and the Bells had a falling out and

were not on speaking terms.

       {¶3} In November of 2008, the Bustillos went to Texas and were still there

in January of 2009. On January 9, 2009, the Bells went to the residence on Twp

Road 237 and claimed that they found the back door kicked in with various items

taken from the residence. On January 10, 2009, the Bells rented a UHaul trailer
Case No. 5-11-44


and removed various items from the residence claiming that some of the items

belonged to the Bells and the other items were taken to protect them.

        {¶4} Several days after the Bells entered the residence, the Bustillos

returned to the property. The Bustillos claimed that many of their things were

missing, and claimed that their house was damaged. The Bustillos accused the

Bells of damaging the home and taking all of the items that were allegedly

missing. The Bells disputed those claims.

        {¶5} On March 18, 2009, the Bustillos filed a complaint against the Bells

seeking the return of specific personal property, or in the alternative its monetary

value in excess of $47,000, taken from the residence at Township Road 237.1 The

Bustillos also sought compensation for repairs they undertook on the home as a

result of the damage they blamed on the Bells.

        {¶6} On May 14, 2010, the Bells filed their answer to the Bustillos’

complaint, denying all allegations and asserting several affirmative defenses.2 The

Bells also filed a counterclaim against the Bustillos claiming that “as a direct and

proximate result of [the Bustillos] failure to pay rent, [the Bells] lost rents, lost the

value of the property and incurred additional expenses which caused them to file

bankruptcy.” (Doc. 40).



1
 Specific itemization of the personal property purportedly taken can be found in Plaintiff’s Exhibit 5.
2
 The answer was not filed for over a year because the case had been stayed due to the Bells filing for
bankruptcy.
Case No. 5-11-44


         {¶7} On August 22-23, 2011, the case proceeded to a bench trial. The

parties, as well as several family members and friends, testified to the court.

Following the trial, the parties respectively filed proposed findings of facts and

conclusions of law. (Docs. 73, 74).

         {¶8} On November 1, 2011, the trial court filed its “Judgment Entry and

Order.” (Doc. 75). As to the Bustillos’ claim against the Bells for conversion, the

trial court found that the Bustillos had established a right to possession to all but

two of the items they were claiming were converted, but the trial court found that

the Bustillos had only proven by a preponderance of the evidence that 10 items

were actually converted by the Bells.3 The trial court awarded damages where

damages were proven for the converted items and then awarded nominal damages

for the other items where the court found value had not been proven. In total, the

Bustillos were awarded $630 and the Bells were ordered to pay the court costs.

         {¶9} As to the Bells’ counterclaim, the trial court found that the Bells had

not “proven by a preponderance of the evidence that Plaintiffs [were] liable for

unpaid rent on the property at 8517 Twp. Road.” (Doc. 75).




3
  The “Judgment Entry and Order” lists nine separate items: 1 dining room table, 5 dining room chairs, 1
refrigerator, 1 large zebra painting, 1 power washer, various bottles of homemade wine, 1 Harley Davidson
motorcycle, 1 baker’s rack, and 1 washer and dryer. A tenth item was included in the damage values
section, 1 air compressor. The air compressor was one of the items that the Bells admitted removing from
the residence. Thus while the court did not list the air compressor with the other nine items, it appears that
the court implicitly found the air compressor was also converted.
Case No. 5-11-44


      {¶10} It is from the November 1, 2011 “Judgment Entry and Order” that

both the Bustillos and the Bells appeal.    The Bustillos assert the following

assignment of error for our review.

                   BUSTILLOS’ ASSIGNMENT OF ERROR

      THE TRIAL COURT ERRED AS A MATTER OF LAW
      WHEN IT FOUND THAT THE APPELLEES HAD
      WRONGFULLY    CONVERTED   THE   APPELLANTS’
      PERSONAL    PROPERTY  BUT   THEN    LIMITED
      APPELLANTS’ RECOVERY TO ONLY SOME OF THOSE
      ITEMS OF PERSONAL PROPERTY THAT APPELLEES
      ADMITTED REMOVING AND DID NOT AWARD
      DAMAGES AS TO ALL OF THE ITEMS OF PERSONAL
      PROPERTY TAKEN.

      {¶11} The Bells’ cross-appeal asserts the following assignment of error for

our review.

                     BELLS’ASSIGNMENT OF ERROR

      THE TRIAL COURT’S JUDGMENT THAT THE BELLS
      WAIVED THE BUSTILLOS’ LEASE PAYMENTS ON THE
      8517 TOWNSHIP ROAD 237 PROPERTY FROM JANUARY
      2008 THROUGH MARCH 2009 SHOULD BE REVERSED
      BECAUSE IT IS NOT IN ACCORD WITH OHIO LAW ON
      WAIVER AND BECAUSE IT IS NOT SUPPORTED BY
      COMPETENT, CREDIBLE EVIDENCE.

      {¶12} Due to the nature of the disposition, we elect to address the

assignments of error together.
Case No. 5-11-44


          Bustillos’ Assignment of Error and Bells’ Assignment of Error

       {¶13} In the Bustillos’ assignment of error, they challenge the findings of

the court with regard to the items that had been proven converted and the value of

those items. Essentially the Bustillos argue that the trial court’s judgment was

against the manifest weight of the evidence.

       {¶14} The Ohio Supreme Court has recently clarified and explained the

standard of review to be applied when assessing the manifest weight of the

evidence in a civil case. Eastley v. Volkman, --- Ohio St.3d ---, 2012-Ohio-2179.

In Eastley, the court held that the standard of review for the manifest weight of the

evidence established in State v. Thompkins, 78 Ohio St.3d 380 (1997), is also

applicable in civil cases. Id. at ¶ 17-19. Consequently, when reviewing the weight

of the evidence, our analysis must determine whether the trial court’s judgment

was supported by the greater amount of credible evidence, and whether the

plaintiff met its burden of persuasion, which is by a preponderance of the

evidence. Id. at ¶ 19. We are mindful that, in a bench trial, “the trial judge is best

able to view the witnesses and observe their demeanor, gestures and voice

inflections, and use these observations in weighing the credibility of the proffered

testimony.” Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80 (1984). It

follows that, “[i]f the evidence is susceptible of more than one construction, the

reviewing court is bound to give it that interpretation which is consistent with the
Case No. 5-11-44


verdict and judgment, most favorable to sustaining the verdict and judgment.” Id.

at fn. 3, quoting 5 Ohio Jurisprudence 3d. Appellate Review, Section 60, at 191-92

(1978).

       {¶15} In the Bells’ assignment of error, they challenge the finding of the

court that the Bells had not proven the Bustillos were liable for unpaid rent by a

preponderance of the evidence. The trial court found first that the Bells waived

their contractual right to payments, and second that the Bells “have not proven by

a preponderance of the evidence that [the Bustillos] are liable for unpaid rent on

the property at 8517 Twp Road.” (Doc. 75).

       {¶16} The Bells do not dispute that a trial court’s finding of waiver is a

factual determination within the province of the trier of fact. (Appt.’s Br. 9); EAC

Properties, LLC v. Brightwell, 10th Dist. No. 10 AP 853, 2011-Ohio-2373, ¶ 23.

The question of waiver is usually a fact-driven issue and an appellate court will

not reverse a finding of waiver absent a showing of an abuse of discretion. ACRS,

Inc. v. Blue Cross and Blue Shield of Minnesota, 131 Ohio App.3d 450, 456 (8th

Dist.1998), citing Phillips v. Lee Homes, Inc., (Feb. 17, 1994), Cuyahoga App.

No. 64353, unreported, 1994 WL 50696. An abuse of discretion connotes more

than an error in law or judgment but implies that the trial court’s attitude was

unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).
Case No. 5-11-44


        {¶17} In accordance with the foregoing standards of review, the record

reveals that the trial court has thoroughly addressed all of the relevant factual and

legal issues pertaining to this appeal in its “Judgment Entry and Order” dated

November 1, 2011, awarding the Bustillos $630 for their conversion claims and

denying the counterclaim of the Bells. Accordingly, we hereby adopt the final

judgment entry of the trial court dated November 1, 2011, incorporated and

attached hereto as Exhibit A,4 as our opinion of this case. For the reasons stated

therein, both the Bustillos’ and the Bells’ assignments of error are overruled and

the judgment of the Hancock County Court of Common Pleas is affirmed.

                                                                                 Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




4
 On page 7 of the November 1, 2011 Judgment Entry there is a clerical error with relation to the citation of
Fisher v. Barker. The citation should read as “159 Ohio App.3d 745, 749” as opposed to “259 Ohio App.
3d 745, 749.”
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44
Case No. 5-11-44